PER CURIAM.
We initially accepted jurisdiction to review the decision of the Fourth District Court of Appeal in Monte v. State, 51 So.3d 1196 (Fla. 4th DCA 2011), pursuant to article V, section 3(b)(3), of the Florida Constitution. See Monte v. State, 68 So.3d 235 (Fla.2011) (table). Upon further consideration, we conclude that jurisdiction was improvidently granted. Accordingly, we hereby discharge jurisdiction and dismiss this review proceeding.
It is so ordered.
POLSTON, C.J., and PARIENTE, LEWIS, QUINCE, CANADY, LABARGA, and PERRY, JJ., concur.